Hurlbutt and Martoche, JJ. (dissenting).
Because we disagree with the conclusion of the majority that defendant’s sister had “common authority” over the dresser searched with her consent, we respectfully dissent.
“Common authority is, of course, not to be implied from the mere property interest a third party has in the property. The authority which justifies the third-party consent does not rest on the law of property, . . . but rests rather on mutual use of the property by persons generally having joint access or control for most purposes, so that it is reasonable to recognize that any of the co-inhabitants has the right to permit the inspection in his own right and that the others have assumed the risk that one of their number might permit the common area to be searched” (United States v Matlock, 415 US 164, 171 n 7 [1974]). The burden of proving, by a preponderance of the evidence, that a third party’s consent to search was authorized by virtue of common authority is on the People (see People v Gonzalez, 88 NY2d 289, 295 [1996]). A third party’s mere ownership of the object to be searched is not sufficient to establish common authority; the evidence must also establish the third party’s “access to, and mutual use of,” the object (People v Russo, 201 AD2d 940, 941 [1994], lv denied 83 NY2d 857 [1994], cert denied 513 US 889 [1994]). Further, a homeowner’s authority over the premises does not extend to a “guest’s closed container (or similar item) . . . customarily used to hold one’s most personal belongings” (Gonzalez, 88 NY2d at 293-294). Thus, “[Overwhelmingly, the courts have . . . rejected the sufficiency of a host’s general consent to search premises to validate the search of a guest’s overnight bag, purse, dresser drawers used exclusively for the guest’s personal effects, or similar objects” (id. at 294 [emphasis added]; see People v Coston, 271 AD2d 694 [2000], lv denied 95 NY2d 833, 962 [2000]; see also Halsema v State, 823 NE2d 668, 676-677 [Ind 2005]).
Here, the undisputed evidence adduced at the suppression hearing establishes that defendant was an overnight guest who *1022had slept on a “pull-out couch” in the living room of his sister’s home for the two nights immediately preceding the search. The dresser, owned by defendant’s sister, had been placed in the living room for the exclusive use of defendant, and had not been used by anyone else. No additional or different information was related to the investigator who obtained the consent of defendant’s sister to search the dresser. We therefore conclude that here, as in Gonzalez, “[t]he People have failed to sustain their burden .... There are simply no factual circumstances on this record that were presented to the [investigator] when [defendant’s sister] consented to the search of the [dresser], which would have supported a reasonable belief that she also had common authority, by way of mutual use, joint access or control,” over the dresser (id. at 295-296; see Coston, 271 AD2d at 694; see also Halsema, 823 NE2d at 677).
We therefore would reverse the judgment of conviction, vacate the plea of guilty, grant defendant’s motion to the extent that it seeks suppression of the evidence seized from within the dresser, and remit the matter to County Court for further proceedings on the indictment. Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Martoche and Lawton, JJ.